DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 5/28/2021.
Claims 1-20 have been examined and are rejected. 


Priority
This application is a continuation of application 16/425,512 filed on 5/29/2019, now US Patent 11,037,666.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/28/2021 and 7/30/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
To comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 (“Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.”).
With regard to Claims 2 & 9, the claims contain the trademarks/trade names Densicube, registered to Bottomline Technologies, Inc. 
For more information, see:
https://tsdr.uspto.gov/#caseNumber=5850691&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. ee Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to describe a characteristic of a machine learning algorithm and, accordingly, the description is indefinite.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-7, 15-17, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg et al. (US 2013/0006652 A1) in view of Greenspan et al. (US .
With regard to Claim 1, Vahlberg teaches:
A method comprising: 
receiving network data on a network; (remote dispensing devices 103-105 are in electronic communication with a central computer system 107 via network 108 [Vahlberg: 0019; 0022-23; Fig. 1]);
reviewing said network data for contents related to controlled substances; (central computer system 107 receives notifications each time a remote dispensing device is accessed to retrieve controlled substance medications, wherein as central computer system 107 receives indications of the movements of medications, it recognizes that certain transactions involve controlled substances, and notifies CSM 111 [Vahlberg: 0023-25; Fig. 1]);
if the network data is related to the controlled substances: executing a rules engine on the contents of the network data to determine if the network data contains evidence of a possible controlled substance diversion; (CSM 111 may monitor transactions involving controlled substances for discrepancies that may indicate errors or diversion [Vahlberg: 0026]);
if the network data contains the evidence of the possible controlled substance diversion: flagging the evidence of the possible controlled substance diversion for further review; (CSM 111 may flag the discrepancy for further investigation [Vahlberg: 0026]).

However, Vahlberg does not teach (where underlining indicates the portion of each limitation not taught):
receiving an application layer network packet on a network; 
identifying a network location of an origin of the application layer network packet; 
determining a physical location of the origin of the application layer network packet based on the network location; 
and the physical location to determine if the application layer network packet contains evidence of a possible controlled substance diversion; 
if the application layer network packet contains the evidence of the possible controlled substance diversion: sending the evidence of the possible controlled substance diversion for further review.
	
In a similar field of endeavor involving a system for monitoring and mitigating the risk of diversion of medication to an unauthorized user, Greenspan discloses:
determining a physical location of the origin of the application layer network packet; (controller 304 can utilize information received from the WI-FI module of the communications module 308 or the GPS module 306 to track a location of the pill dispenser 152, wherein communications module 308 may transmit the location of the pill dispenser 152 to at least one of the operations center 120, the prescribing physician's office 130 or the pharmacy 140 [Greenspan: 0086; 0097; Fig. 5]);
executing a rules engine on the contents of the network data and the physical location to determine if the network data contains evidence of a possible controlled substance diversion; (based on GPS location data, patient services 122c may determine whether the pill dispenser 152 has been stolen indicating diversion of the medication to an unauthorized user [Greenspan: 0101; 0118; Figs. 10 & 29]);
if the network data contains the evidence of the possible controlled substance diversion: sending the evidence of the possible controlled substance diversion for further review (patient services 122c determines whether a discrepancy exists, and in response transmits the case information and patient identifying information to the prescribing physician 130 [Greenspan: 0128; Fig. 13]).


One of ordinary skill in the art would have been motivated to combine Vahlberg with Greenspan as doing so would allow patient services 122c to remotely deactivate the pill dispenser 152 in the event it has been determined stolen, and would notify physicians and pharmacies to effectively limit and monitor the usage of prescription medication by a patient [Greenspan 0118; 0003]. 

While Vahlberg-Greenspan teaches that controller 304 can utilize information received from the WI-FI module of the communications module 308 or the GPS module 306 to track a location of the pill dispenser 152 [Greenspan: 0086], Vahlberg-Greenspan does not explicitly teach (where underlining indicates the portion of each limitation not taught):
identifying a network location of an origin of the application layer network packet; 
determining a physical location of the origin of the application layer network packet based on the network location; 
	
In a similar field of endeavor involving determining the location of a mobile node in a communication network, Wong discloses:
identifying a network location of an origin of the application layer network packet; determining a physical location of the origin of the application layer network packet based on the network location; (by issuing a traceroute or ping command from multiple vantage points or landmarks to a target device having an IP address (i.e. network location), a geographic 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vahlberg-Greenspan in view of Wong in order to determine a physical location of the origin of a network packet based on an identified network location in the system of Vahlberg-Greenspan. 
One of ordinary skill in the art would have been motivated to combine Vahlberg-Greenspan with Wong as doing so would allow the location of a networked device to be inferred in instances when explicit information such as GPS data is unavailable [Wong: 1:28-45].

However, Vahlberg-Greenspan-Wong does not explicitly teach that the network data is application layer network packets.

In a similar field of endeavor involving communicating healthcare related data over a network, Ziskind discloses:
receiving an application layer network packet on a network; reviewing said application layer network packet for contents; (extracting network packet payload using deep packet inspection of the application layer of the network message [Ziskind: 0029]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vahlberg-Greenspan-Wong in view of Ziskind in order to receive application layer network packets and reviewing said application layer network packet for contents in the system of Vahlberg-Greenspan-Wong.


With regard to Claim 3, Vahlberg-Greenspan-Wong-Ziskind teaches:
The method of claim 1 wherein the identifying of the network location utilizes an Ethernet trace route inquiry; (by issuing a traceroute or ping command from multiple vantage points or landmarks to a target device having an IP address (i.e. network location), a geographic localization (i.e. physical location) of a target device can be obtained [Wong: 6:47-61; 9:60-10:15]).

With regard to Claim 4, Vahlberg-Greenspan-Wong-Ziskind teaches:
The method of claim 1 wherein the contents related to the controlled substances are related to dispensing of the controlled substances; (central computer system 107 receives notifications each time a remote dispensing device is accessed to retrieve controlled substance medications [Vahlberg: 0023-25; Fig. 1]).

With regard to Claim 6, Vahlberg-Greenspan-Wong-Ziskind teaches:
The method of claim 1 wherein the contents related to the controlled substances are related to disposing of the controlled substances; (when a dose queued for return is expired, a pharmacy tech may simply edit the list to indicate that the dose is to be routed for disposal, the technician may then be guided to place the item in the disposal location, and CSM 111 can account for the item as pending for disposal [Vahlberg: 0041]).

With regard to Claim 7, Vahlberg-Greenspan-Wong-Ziskind teaches:


With regard to Claims 15-17 & 19-20, they appear substantially similar to the limitations recited by claims 1, 3-4, & 6-7 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 15-17 & 19-20 are rejected for the same reasons as set forth in claims 1, 3-4, & 6-7.


Claims 5 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg et al. (US 2013/0006652 A1) in view of Greenspan et al. (US 2020/0234811 A1) in view of Wong et al. (US 7,983,691 B1) in view of Ziskind et al. (US 2019/0246281 A1) as applied to Claims 1 & 15 above, and further in view of Insler et al. (US 2017/0172522 A1).
With regard to Claim 5, Vahlberg-Greenspan-Wong-Ziskind teaches:
The method of claim 4 wherein the physical location is a location of a pill dispenser; (track a location of the pill dispenser 152, wherein communications module 308 may transmit the location of the pill dispenser 152 to at least one of the operations center 120, the prescribing physician's office 130 or the pharmacy 140 [Greenspan: 0086; 0097; Fig. 5]).

However, Vahlberg-Greenspan-Wong-Ziskind does not teach (where underlining indicates the portion of each limitation not taught):
a location of a patient to whom the controlled substances are prescribed.
	
In a similar field of endeavor involving detection of illicit drug use and diversion of controlled medications, Insler discloses:
wherein the physical location is a location of a patient to whom the controlled substances are prescribed; (transmitting an alert comprising the GPS coordinates of the patient [Insler: 0022]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vahlberg-Greenspan-Wong-Ziskind in view of Insler in order to determine the physical location of a patient in the system of Vahlberg-Greenspan-Wong-Ziskind. 
One of ordinary skill in the art would have been motivated to combine Vahlberg-Greenspan-Wong-Ziskind with Insler as doing so would allow a physician to feel more willing to prescribe a controlled substance to a patient wearing a monitoring device capable of tracking the patient’s location [Insler: 0061]. 

With regard to Claim 18, it appears substantially similar to the limitations recited by claim 5 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 18 is rejected for the same reasons as set forth in claim 5.


Claims 8, 10-11, & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg et al. (US 2013/0006652 A1) in view of Greenspan et al. (US 2020/0234811 A1) in .  
With regard to Claim 8, Vahlberg teaches:
An apparatus comprising: 
a network interface device, said network interface device configured to receive network data; (remote dispensing devices 103-105 are in electronic communication with a central computer system 107 via network 108 [Vahlberg: 0019; 0022-23; Fig. 1]);
a database for storage of content from the network data; (CSM 111 and computer system 107 may share a database of medication locations [Vahlberg: 0049]);
a processor unit connected to the database and the network interface device; (the medication management system includes an electronic network a computer system [Vahlberg: 0004; Fig. 1]);
wherein the processor unit executes an algorithm to parse the network data; and wherein the processor unit executes an algorithm to send the network data related to the controlled substances to a rules engine; (central computer system 107 receives notifications each time a remote dispensing device is accessed to retrieve controlled substance medications, wherein as central computer system 107 receives indications of the movements of medications, it recognizes that certain transactions involve controlled substances, and notifies CSM 111 [Vahlberg: 0023-25; Fig. 1]);
wherein if the rules engine determines that the application layer packet is related to a diversion of the controlled substances, the network data related to the diversion of the controlled substances is flagged for further review; (CSM 111 may monitor transactions involving controlled substances for discrepancies that may indicate errors or diversion and may flag the discrepancy for further investigation [Vahlberg: 0026]).


a network interface device, said network interface device configured to receive an application layer packet;
wherein the processor unit executes an algorithm to parse the application layer packet and to filter out packets that do not relate to controlled substances; 
the processor unit further executes the algorithm to identify a network location of an origin of the application layer packet and to determine a physical location of the origin of the application layer network packet, based on the network location; 
and wherein the processor unit executes an algorithm to send the application layer packet and the physical location related to the controlled substances to a rules engine; 
wherein if the rules engine determines that the application layer packet is related to a diversion of the controlled substances, the physical location and the application layer packet related to the diversion of the controlled substances is sent for further review.

In a similar field of endeavor involving a system for monitoring and mitigating the risk of diversion of medication to an unauthorized user, Greenspan discloses:
determine a physical location of the origin of the application layer network packet; (controller 304 can utilize information received from the WI-FI module of the communications module 308 or the GPS module 306 to track a location of the pill dispenser 152, wherein communications module 308 may transmit the location of the pill dispenser 152 to at least one of the operations center 120, the prescribing physician's office 130 or the pharmacy 140 [Greenspan: 0086; 0097; Fig. 5]);
and wherein the processor unit executes an algorithm to send the network data and the physical location related to the controlled substances to a rules engine; (based on GPS location data, patient services 122c may determine whether the pill dispenser 152 has been stolen 
wherein if the rules engine determines that the network data is related to a diversion of the controlled substances, the physical location and the network data related to the diversion of the controlled substances is sent for further review; (patient services 122c determines whether a discrepancy exists, and in response transmits the case information and patient identifying information to the prescribing physician 130 [Greenspan: 0128; Fig. 13]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vahlberg in view of Greenspan in order to analyze physical location to determine evidence of a possible controlled substance diversion, and send the evidence of possible controlled substance diversion for further review in the system of Vahlberg. 
One of ordinary skill in the art would have been motivated to combine Vahlberg with Greenspan as doing so would allow patient services 122c to remotely deactivate the pill dispenser 152 in the event it has been determined stolen, and would notify physicians and pharmacies to effectively limit and monitor the usage of prescription medication by a patient [Greenspan 0118; 0003]. 

While Vahlberg-Greenspan teaches that controller 304 can utilize information received from the WI-FI module of the communications module 308 or the GPS module 306 to track a location of the pill dispenser 152 [Greenspan: 0086], Vahlberg-Greenspan does not explicitly teach (where underlining indicates the portion of each limitation not taught):
identify a network location of an origin of the application layer packet and to determine a physical location of the origin of the application layer network packet, based on the network location;

In a similar field of endeavor involving determining the location of a mobile node in a communication network, Wong discloses:
identify a network location of an origin of the application layer packet and to determine a physical location of the origin of the application layer network packet, based on the network location; (by issuing a traceroute or ping command from multiple vantage points or landmarks to a target device having an IP address (i.e. network location), a geographic localization (i.e. physical location) of a target device can be obtained [Wong: 6:47-61; 9:60-10:15]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vahlberg-Greenspan in view of Wong in order to determine a physical location of the origin of a network packet based on an identified network location in the system of Vahlberg-Greenspan. 
One of ordinary skill in the art would have been motivated to combine Vahlberg-Greenspan with Wong as doing so would allow the location of a networked device to be inferred in instances when explicit information such as GPS data is unavailable [Wong: 1:28-45].

However, Vahlberg-Greenspan-Wong does not explicitly teach that the network data is application layer network packets.

In a similar field of endeavor involving communicating healthcare related data over a network, Ziskind discloses:
receiving an application layer network packet on a network; reviewing said application layer network packet for contents; (extracting network packet payload using deep packet inspection of the application layer of the network message [Ziskind: 0029]).


One of ordinary skill in the art would have been motivated to combine Vahlberg-Greenspan-Wong with Ziskind as doing so would allow network payload data to be obtained using standard packet inspection techniques.

However, Vahlberg-Greenspan-Wong-Ziskind does not explicitly teach (where underlining indicates the portion of each limitation not taught):
wherein the processor unit executes an algorithm to parse the application layer packet and to filter out packets that do not relate to controlled substances; 

In a similar field of endeavor involving monitoring network traffic, Myers discloses:
wherein the processor unit executes an algorithm to parse the application layer packet and to filter out packets that do not relate to controlled substances; (firewall may be implemented according to various known techniques, e.g., via a router or switch, to filter or otherwise block unwanted information at one or more layers (e.g., network layer, application layer, etc.) [Myers: 0013]. Vahlberg-Greenspan-Wong-Ziskind teaches that the data of interest is related to dispensing of controlled substances. Therefore the combination of Vahlberg-Greenspan-Wong-Ziskind with Myers would yield a system which filters out data that is not of interest, i.e. data that is not related to controlled substances).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vahlberg-Greenspan-Wong-Ziskind in view of Myers in order to filters out unwanted packets in the system of Vahlberg-Greenspan-Wong-Ziskind. 


With regard to Claims 10-11 & 13-14, they appear substantially similar to the limitations recited by claims 3-4 & 6-7 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 10-11 & 13-14 are rejected for the same reasons as set forth in claims 3-4 & 6-7.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg et al. (US 2013/0006652 A1) in view of Greenspan et al. (US 2020/0234811 A1) in view of Wong et al. (US 7,983,691 B1) in view of Ziskind et al. (US 2019/0246281 A1) in view of Myers (US 2014/0351924 A1) as applied to Claim 8 above, and further in view of Insler et al. (US 2017/0172522 A1).  

With regard to Claim 12, it appears substantially similar to the limitations recited by claim 5 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 12 is rejected for the same reasons as set forth in claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mercolino et al. (US 2020/0279632 A1) which teaches a CDSPP device may be designed to deter and detect outright theft of CS drugs through theft of the device by 

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446